Name: Commission Regulation (EC) No 1470/98 of 1 July 1998 extending for an additional trial period the cumulative recovery system in the rice sector introduced by Regulation (EC) No 703/97
 Type: Regulation
 Subject Matter: trade;  EU finance;  plant product;  tariff policy;  trade policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 194/510. 7. 98 COMMISSION REGULATION (EC) No 1470/98 of 1 July 1998 extending for an additional trial period the cumulative recovery system in the rice sector introduced by Regulation (EC) No 703/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Articles 11(4) and 21 thereof, Whereas Commission Regulation (EC) No 703/97 (3), as amended by Regulation (EC) No 1403/97 (4), introduces a cumulative recovery system (CRS) for determining certain import duties on husked rice for a trial period from 1 July 1997 to 30 June 1998; whereas, in view of the lack of results for the two trial periods laid down for that system, it cannot be assessed; whereas, as a result, the CRS should be extended for an additional trial period from the entry into force of this Regulation to 31 December 1998; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. The cumulative recovery system introduced by Regulation (EC) No 703/97 for an initial trial period from 1 July 1997 to 30 June 1998 is hereby extended for an additional trial period from the entry into force of this Regulation to 31 December 1998. Regulation (EC) No 703/97 shall apply, subject to the provisions of this Regulation. 2. The registration of importers carried out in ac- cordance with Article 2(2) of Regulation (EC) No 703/97 shall remain applicable throughout the additional trial period. 3. When making their first application for an import licence for the additional trial period, importers may, in respect of the whole of the period in question and all the consignments they intend to import irrevocably:  withdraw the declaration made in accordance with Article 2(2)(c) of Regulation (EC) No 703/97,  declare whether or not they opt for the adjustment of their import duties in accordance with Article 10(2) of Regulation (EC) No 703/97. 4. References in Regulation (EC) No 703/97:  to the trial period,  to the first half or second half of the trial period,  to the first and/or second half of the trial period, shall be construed as references to the additional trial period. 5. The Annex to Regulation (EC) No 703/97 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 20, 27. 1. 1998, p. 16. (3) OJ L 104, 22. 4. 1997, p. 12. (4) OJ L 194, 23. 7. 1997, p. 2. ¬ ¬EN Official Journal of the European CommunitiesL 194/6 10. 7. 98 A N N E X A rt ic le 10 (3 ) of R eg ul at io n (E C ) N o 70 3/ 97 C R S au th or ity (n am e of M em be r St at e) : D at e: (a ) (b ) (c ) (d ) (e ) (f) (g ) (h ) (i) (j) (k ) N am e an d ad dr es s of th e C R S im po rt er (A rt ic le 2( 2) ) Pl ac e an d da te of re le as e fo r fr ee ci rc ul at io n Im po rt ed pr od uc t C N co de C ou nt ry of or ig in Q ua nt ity (to nn es ) D ec la re d im po rt pr ic e (e cu s/ t) D ut y va lid on th e da y of re le as e fo r fr ee ci rc ul at io n (e cu s/ t) D ut y ca lc ul at ed on th e ba si s of th e ac ce pt ed im po rt pr ic e (e cu s/ t) D iff er en ce (g )  (h ) (e cu s/ t) Ju st ifi ca tio n of di ff er en ce B al an ce (e )Ã  (i) (e cu s) (a ) (b ) (c ) (d ) (e ) (f) (g ) (h ) N am e an d ad dr es s of th e no n- C R S im po rt er Pl ac e an d da te of re le as e fo r fr ee ci rc ul at io n Im po rt ed pr od uc t C N co de C ou nt ry of or ig in Q ua nt ity (to nn es ) D ec la re d im po rt pr ic e (e cu s/ t) D ut y va lid on th e da y of re le as e fo r fr ee ci rc ul at io n (e cu s/ t) O bs er va tio ns (a ro m at ic ri ce , et c. )